PER CURIAM.
Appellant, Vincent Patrick Hendrix, appeals an order on rule to show cause for violation of injunction for protection rendered by the lower court on March 24, 1994, on the grounds that appellant was subjected to double jeopardy for the same offense of making harassing telephone calls, to which he had entered pleas of nolo contendere. We affirm the trial court’s order, however, we reverse and remand with instructions to the trial court to enter a written order of arrest and commitment to conform with the court’s oral pronouncement, and to award appellant appropriate credit for jail time served.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
GUNTHER, KLEIN and SHAHOOD, JJ., concur.